Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of August 22, 2013, is among
LEGGETT & PLATT, INCORPORATED, a Missouri corporation (the “Borrower”), the
lenders party hereto and JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”).

The Borrower, the Administrative Agent and certain lenders have entered into
that certain Credit Agreement dated as of August 19, 2011 (as amended herein and
as may be further amended, modified, supplemented or restated, the “Agreement”
and capitalized terms used in this Amendment, to the extent not otherwise
defined herein, shall have the same meanings as in the Agreement, as amended
hereby).

The Borrower, the Administrative Agent and the lenders party hereto now desire
to amend the Agreement as herein set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:

ARTICLE 1.

Amendments

Section 1.1. Amendments to Section 1.01.

(a) The following new term, “First Amendment Effective Date”, is hereby added to
Section 1.01 of the Agreement in the correct alphabetical order:

“First Amendment Effective Date” means August 22, 2013.

(b) The term “Commitment” in Section 1.01 of the Agreement is hereby amended by
deleting therefrom the last two sentences thereof in their entirety and
inserting the following in lieu thereof:

The amount of each Lender’s Commitment as of the First Amendment Effective Date
is set forth on Schedule 2.01, in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment or in the Increase
Commitment Supplement pursuant to which such Lender shall have assumed or
increased its Commitment, as applicable. As of the First Amendment Effective
Date, the aggregate amount of the Lenders’ Commitments is $600,000,000.

(c) The term “Fixed Rate” in Section 1.01 of the Agreement is hereby deleted in
its entirety and the following is inserted in lieu thereof:

“Fixed Rate” means, with respect to any Fixed Rate Borrowing (other than a Fixed
Rate Borrowing denominated in Mexican Pesos, British Pounds Sterling or Canadian
Dollars), the Available Currency in which it is denominated and the Interest
Period therefor, the rate appearing on the Reference Page (as defined below in
this definition) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits
denominated in such Available Currency with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “Fixed Rate” with respect to such Fixed Rate Borrowing,
such Available Currency and such Interest Period shall be the rate at

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Page 1



--------------------------------------------------------------------------------

which deposits in the Dollar Equivalent amount of $1,000,000 denominated in such
Available Currency and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London or European (as determined by the
Administrative Agent) interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period. The “Fixed
Rate” with respect to a Fixed Rate Borrowing denominated in Mexican Pesos with
respect to each day during each Interest Period therefor shall be a rate of
interest per annum equal to the Mexican Peso Negotiated Rate. For purposes
hereof, the “Mexican Peso Negotiated Rate” means, with respect to a Fixed Rate
Borrowing denominated in Mexican Pesos, for the relevant Interest Period, a rate
per annum established by JPMorgan Chase Bank, N.A. in its sole and absolute
discretion, as last quoted to Borrower no later than 11:00 a.m., London time,
three Business Days prior to the disbursement or renewal of such Fixed Rate
Borrowing denominated in Mexican Pesos. The “Fixed Rate” with respect to a Fixed
Rate Borrowing denominated in British Pounds Sterling with respect to the
Interest Period therefor shall be the London interbank offer rate (LIBOR)
administered by the British Bankers Association (or any other person which takes
over the administration of that rate) as displayed on page LIBOR01 or LIBOR02 of
the Reuters screen as at or about 11:00am London time on the first day of such
Interest Period (or any replacement Reuters page which displays that rate) for a
maturity comparable to the relevant Interest Period. The term “Reference Page”
means, with respect to a currency, the page of the Reuters Group service
providing rate quotations for deposits of such currency; provided that in the
event the Applicable Rate does not appear on such service, the term “Reference
Page” means the applicable page of such other comparable publicly available rate
quoting service as may be selected by the Administrative Agent. For avoidance of
doubt, the “Fixed Rate” with respect to a Fixed Rate Borrowing denominated in
Canadian Dollars with respect to the Interest Period therefor shall be a rate of
interest per annum equal to the CDOR Rate. For purposes hereof, the “CDOR Rate”
means, with respect to any Interest Period, the average rate for bankers
acceptances as administered by the Investment Industry Regulatory Organization
of Canada (or any other Person that takes over the administration of that rate)
with a tenor equal to the relevant period displayed on CDOR01 page of the
Reuters Monitor Service (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion) at or about 10:15 a.m.
(Toronto, Ontario time) on the first day of the applicable Interest Period.
“Fixed Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Fixed Rate.

(d) The term “Maturity Date” in Section 1.01 of the Agreement is hereby amended
by deleting from the first line thereof the reference to the date “August 19,
2016” and inserting in lieu thereof the date “August 19, 2017”.

Section 1.2. Schedule 2.01 to the Agreement is hereby deleted in its entirety
and the Schedule 2.01 attached hereto is inserted in lieu thereof.

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

ARTICLE 2.

Miscellaneous

Section 2.1. Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The
Borrower, the Lenders and the Administrative Agent agree that this Amendment is
a Loan Document as such term is defined in the Agreement and the Agreement as
amended hereby and the other Loan Documents shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

Section 2.2. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows: (a) after
giving effect to this Amendment, no Default exists; (b) after giving effect to
this Amendment, the representations and warranties set forth in the Agreement
are true and correct on and as of the date hereof with the same effect as though
made on and as of such date except with respect to any representations and
warranties limited by their terms to a specific date; (c) the execution,
delivery and performance of this Amendment and the consummation of the
transactions contemplated hereby, (i) are within the legal power and authority
of the Borrower, (ii) have been duly authorized by all requisite actions,
(iii) do not and will not conflict with, contravene or violate any provision of
or result in a breach of or default under, or require the waiver (not already
obtained) of any provision of, or the consent (not already given) of any Person
under the terms of the Borrower’s articles of incorporation or by laws, or any
indenture, mortgage, deed of trust, loan or credit agreement or other agreement
or instrument to which the Borrower is a party or by which it is bound or to
which any of its properties are subject, (iv) will not violate, conflict with,
give rise to any liability under, or constitute a default under any law,
regulation, order (including, without limitation, all applicable state and
federal securities laws) or any other requirement of any court, tribunal,
arbitrator, or Governmental Authority, and (v) will not result in the creation,
imposition, or acceleration of any indebtedness or tax or any mortgage, lien,
reservation, covenant, restriction, or other encumbrance of any nature upon, or
with respect to, the Borrower or any of its properties; (d) this Amendment
constitutes the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms; and (e) the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby do not require any action, approval or consent of, or filing with, any
Governmental Authority. All representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment, and no
investigation by the Administrative Agent or any Lender nor any closing shall
affect the representations and warranties or the right of the Administrative
Agent and the Lenders to rely upon them.

Section 2.3. Reference to Agreement. All agreements, documents, or instruments
now or hereafter executed and delivered pursuant to the terms of the Agreement,
including each Loan Document, are hereby amended so that any reference in such
agreements, documents, or instruments to the Agreement shall mean a reference to
the Agreement as amended hereby.

Section 2.4. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Borrower, the Administrative Agent and the Lenders
and their respective successors and assigns, except the Borrower may not assign
or transfer any of its rights or obligations hereunder without the prior written
consent of each Lender. Any assignment in violation of this Section 2.4 shall be
void.

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

Section 2.5. Counterparts. This Amendment may be executed in one or more
counterparts and on telecopy counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

Section 2.6. Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent or any Lender to or for any breach of or deviation from any
covenant, condition or duty by the Borrower shall be deemed a consent or waiver
to or of any other breach of the same or any other covenant, condition or duty.

Section 2.7. Severability. Any provision of this Amendment which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non–authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.

Section 2.8. Governing Law. This Amendment is governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

Section 2.9. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

Section 2.10. MISSOURI STATUTORY NOTICE. ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT, ARE NOT ENFORCEABLE REGARDLESS OF THE
LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE AGREEMENT.
TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR(s)) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.

Section 2.11. Effectiveness. This Amendment shall be effective when the
Administrative Agent shall have received from the Borrower and the Lenders
either (i) a counterpart of this Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Amendment) that such party has signed a counterpart of this Amendment.

[remainder of page intentionally blank]

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

LEGGETT & PLATT, INCORPORATED By:  

/s/ Sheri L. Mossbeck

  Sheri L. Mossbeck, Vice President and Treasurer By:  

/s/ Matthew C. Flanigan

  Matthew C. Flanigan, Chief Financial Officer       and Executive Vice
President

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By:  

/s/ Brandon K. Watkins

  Brandon K. Watkins, Vice President

 

WELLS FARGO BANK, N.A. By:  

/s/ Matthew Olson

  Name: Matthew Olson   Title:   Vice President

 

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Steven Dixon

  Name: Steven Dixon   Title:   Vice President

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Jason Krogh

  Name: Jason Krogh   Title:   Authorized Signatory

 

SUNTRUST BANK By:  

/s/ Baerbel Freudenthaler

  Name: Baerbel Freudenthaler   Title:   Director

 

RBS CITIZENS, N.A. By:  

/s/ Megan Livingston

  Name: Megan Livingston   Title:   Vice President

 

COMPASS BANK By:  

/s/ Alex Morton

  Name: Alex Morton   Title:   Executive Director

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ David Bentzinger

  Name: David Bentzinger   Title:   Senior Vice President

 

TORONTO DOMINION (TEXAS) LLC By:  

/s/ Victor J. Huebner

  Name: Victor J. Huebner   Title:   Authorized Signing Officer

 

COMERICA BANK By:  

/s/ Heather Whiting

  Name: Heather Whiting   Title:   Vice President

 

UMB BANK N.A. By:  

/s/ David A. Proffitt

  Name: David A. Proffitt   Title:   Senior Vice President

 

FIFTH THIRD BANK By:  

/s/ Robert M. Sander

  Name: Robert M. Sander   Title:   Vice President

 

ARVEST BANK By:  

/s/ Doug Doll

  Name: Doug Doll   Title:   President - CEO

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT

COMMITMENTS

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 80,000,000.00   

Wells Fargo Bank, N.A.

   $ 80,000,000.00   

U.S. Bank National Association

   $ 80,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 55,000,000.00   

SunTrust Bank

   $ 40,000,000.00   

RBS Citizens, N.A.

   $ 40,000,000.00   

PNC Bank, N.A.

   $ 40,000,000.00   

Toronto Dominion (Texas) LLC

   $ 40,000,000.00   

Compass Bank

   $ 30,000,000.00   

Comerica Bank

   $ 30,000,000.00   

UMB Bank N.A.

   $ 30,000,000.00   

Fifth Third Bank

   $ 30,000,000.00   

Arvest Bank

   $ 25,000,000.00      

 

 

 

Total

   $ 600,000,000.00      

 

 

 

 

Schedule 2.01 to CREDIT AGREEMENT, Solo Page